Concurring Opinion by
Mr. Justice Roberts:
I fully agree with the result reached by the majority opinion. I believe it must be emphasized, however, that because as the majority properly points out, “this is not a true case of residential picketing” (since no other place was available where appellants could effectively communicate), the question of to what extent purely residential picketing may be proscribed is not before us. Thus while the majority opinion correctly holds that residential picketing is permissible where no other alternative is available, it should not be read as authority for the converse proposition, i.e., that residential picketing may be enjoined merely if another nonresidential picketing situs can be effectively utilized.